Citation Nr: 0204717	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.

This issue was previously before the Board in November 1999.  
At that time a remand was ordered to further develop the 
veteran's claim.  Such development was accomplished and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not contain a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the record reveals that the RO first considered 
the veteran's claim of entitlement to service connection for 
PTSD in a March 1995 rating decision.  At that time the claim 
was denied.  The veteran disagreed with that decision and 
initiated this appeal.  In November 1999, the issue of 
service connection for PTSD was before the Board.  A remand 
was issued in order to further develop the veteran's claim.  
Specifically, the RO was instructed to prepare a summary of 
all of the veteran's claimed stressors, and to submit that 
summary, along with service documents, to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of those stressors.  The RO was further 
instructed to search for any operational reports pertaining 
to the stressors claimed by the veteran.  Next, the RO was 
requested to prepare a report detailing the nature of any in-
service stressors verified by USASCRUR or other credible 
evidence, and to associate that report with the claims 
folder.  Finally, upon completion of the above tasks, the RO 
was ordered to schedule the veteran for a VA psychiatric 
examination.  

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
January 2002 Supplemental Statement of the Case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a Statement of the Case issued in June 
1995, and Supplemental Statements of the Case issued in May 
1999 and January 2002.  The RO also made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the veteran was most recently 
afforded a VA examination in July 2000 in connection with his 
claim.  Additionally, the file contains an earlier VA 
examination report dated January 1995, as well as reports of 
VA inpatient care from January 1995 until February 1995 and 
again from January 1996 until February 1996.  Moreover, the 
RO has obtained from command chronologies from the Department 
of the Navy, which reflect incidents of the veteran's service 
as a part of the Radio Relay and Construction Company, 5th 
Communication Battalion from July 1968 through August 1969.  
Finally, the claims file contains a report prepared by the 
RO, which stated that the evidence of record failed to verify 
the in-service stressors claimed by the veteran.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

Service personnel records

The documents associated with the claims file reveal that the 
veteran had active service in Vietnam.  He received a Combat 
Action Ribbon, a National Defense Service Medal, a Vietnam 
Campaign Medal, and a Vietnam Service Medal with one star.  
Further evidence shows that the veteran served as a wireman 
in the Radio Relay and Construction Company, 5th 
Communication Battalion from July 1968 through August 1969.  
These records detailed significant events that had occurred 
within the Battalion, but did not verify any of the veteran's 
claimed stressors.

Service medical records

The service medical records do not reveal any complaints of, 
or treatment for, PTSD symptomatology, or for any other 
psychiatric condition.  These records further fail to verify 
the in-service stressor events claimed by the veteran.

RO stressor report

Per the November 1999 BVA remand, the RO prepared a report 
upon completion of a USASCRUR records search to establish any 
of the veteran's claimed in-service stressors.  The RO report 
noted that there were no verified stressors. 

VA examinations

The veteran was examined by VA in January 1995.  At that 
examination the veteran described his wartime experience.  He 
denied being involved in active combat, and noted that he was 
primarily engaged in telephone work.  The veteran identified 
four stressor events that occurred during service.  The first 
of these events occurred when the veteran volunteered to help 
the military police discipline two or three American soldiers 
who refused to carry out their orders.  He stated that he had 
to shoot those soldiers in self-defense when they pointed 
their guns at him.  He stated that he also shot a Vietnamese 
woman in that same incident.  The second stressor event 
occurred when the veteran, while frequenting an opium den and 
whorehouse with five other American soldiers, ran into four 
"Charlie" members and shot them.  The third stressor event 
occurred when the veteran witnessed an attempt by several GIs 
to kill an NCO.  He stated that he was psychologically 
tortured by NCOs who were attempting to insure that the 
veteran would testify against the accused GIs.  The veteran 
reported that this psychological torture included having a 
gun put to his head.  Finally, the fourth stressor event 
occurred when, during performance of his job hanging 
telephone cables, he was shot at by a sniper on at least one 
occasion.  He was not wounded.  

The veteran made several subjective complaints at the time of 
his VA examination in January 1995.  He stated that he was 
experiencing nightmares about twice a week.  The veteran 
stated that those dreams frequently involved the act of 
shooting people and carrying wounded soldiers into 
helicopters.  He also dreamed of NCOs putting a gun to his 
head.  In addition to nightmares, the veteran stated that he 
suffered from intrusive thoughts, had difficulty sleeping and 
startled easily.  The veteran further complained of 
concentration problems, hypervigilance and social isolation.  

Upon physical examination, the veteran did not exhibit any 
significant psychomotor abnormalities.  Eye contact was good.  
He had a full range of affect, which was appropriate to the 
content of his thoughts.  The veteran's mood was euthymic.  
His speech was spontaneous, fluent, coherent and goal-
oriented.  There was no evidence of any thought disorder, 
hallucinations or delusions.  The veteran denied homicidal or 
suicidal ideations.  He exhibited some difficulty with 
respect to concentration and abstract thinking.  The 
veteran's intelligence level was deemed to be average, and 
his insight and judgment were fair to poor.  The examiner 
noted that the veteran did not meet all of the criteria 
required for a diagnosis of PTSD.  He was instead diagnosed 
with alcohol and cocaine dependence, in apparent remission.  
The veteran was further noted to have personality traits 
suggestive of an antisocial personality disorder.  

The veteran was again examined by VA in July 2000.  The 
examiner noted that he had reviewed the veteran's claim file.  
The veteran presented with complaints of nightmares.  He 
stated that sometimes he would experience several nightmares 
in one week, and other times he could go for a month without 
having distressing dreams.  The veteran also intimated a fear 
of being around children.  The veteran further reported 
experiencing blackouts during which he had no recall of 
events.  The veteran stated that these blackouts were 
associated with stressful situations, such as confrontations 
with other people.  The veteran further reported that he had 
difficulty communicating with people, and that he angered 
easily.  He reported that he disliked being in crowds.     
    
Upon physical examination in July 2000, the veteran's speech 
content was logical, relevant, coherent and goal-directed.  
He had no difficulties with comprehension.  The veteran 
exhibited appropriate eye contact and his mood was somber.  
No bizarre mentation was observed and no unusual behaviors 
were displayed.  The veteran was found to be free of 
significant cognitive impairment, and he was fully oriented.  
Receptive and expressive speech were entirely within normal 
limits, and there appeared to be no significant disturbance 
in judgment, reasoning, problem-solving ability, memory or 
abstracting ability.  The veteran was diagnosed with 
intermittent explosive behavior disorder, polysubstance 
dependence, alcohol dependence and anxiety disorder not 
otherwise specified, with features of PTSD. 

In January 2001, the VA examiner submitted an addendum to the 
July 2000 report of examination.  This addendum noted that 
the veteran did not meet the diagnostic criteria necessary 
for PTSD, not only due to the absence of verified stressors, 
but also due to insufficient symptomatology.  

VA inpatient treatment reports

The veteran was treated on an inpatient basis in January 1995 
until February 1995 and again from January 1996 until 
February 1996.  The veteran's diagnosis upon admission was 
PTSD.  The veteran's subjective complaints in each instance 
were said to include nightmares, intrusive thoughts, isolated 
thoughts, poor sleep, startle response and hypervigilance.  

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  Here, the medical 
evidence of record fails to establish a present diagnosis of 
PTSD.  Given this finding, an award of service connection is 
not justified in this case.  The Board finds support for this 
conclusion in a decision of the United States Court of 
Appeals for Veterans Claims (Court), which interpreted the 
requirement of current disability thus: "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  See 38 U.S.C. § 1110.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining that the evidence of record does not establish 
a current diagnosis of PTSD, the Board acknowledges the 
reports of VA hospitalization dated from January 1995 until 
February 1995 and from January 1996 until February 1996 that 
contained admitting diagnoses of PTSD.  However, a January 
1995 VA examination conducted during the first period of 
hospitalization concluded that the veteran's symptomatology 
was insufficient to establish a diagnosis of PTSD.  Moreover, 
the recent VA examination in July 2000 was thorough and 
comprehensive.  The VA examiner noted that he had reviewed 
the entire claims file, and he carefully outlined the details 
of the veteran's medical history, including the prior 
indications of PTSD.  In summary, while the probative medical 
evidence reflects some PTSD-like symptomatology, there is no 
current diagnosis of PTSD. 

The Board is cognizant of the April 2002 informal brief 
submitted on behalf of the appellant by his accredited 
representative.  In that brief, several substantive arguments 
were raised.  The majority of these arguments related to the 
failure to apply the combat presumption, which would have 
eliminated the requirement that the claimed in-service 
stressors be verified.  Further, the November 1999 BVA remand 
order was contended to have been prejudicial in that it 
limited the VA examiner's scope of review to "verified 
stressors," which the accredited representative argued were 
unnecessary given the veteran's combat status.  Given the 
absence of a current diagnosis of PTSD, an award of service 
connection is not possible regardless of whether the combat 
presumption is applied, or whether the veteran is required to 
verify in-service stressors.  The January 2001 addendum to 
the July 2000 VA examination clearly stated that the absence 
of verified stressors was not the sole reason for the 
determination that the veteran did not have PTSD.  Rather, it 
was stated that the veteran displayed insufficient 
symptomatology to meet the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Thus, any arguments centering around the application of the 
combat presumption and the necessity of verifying stressors 
can not aid the veteran in establishing service connection 
for PTSD.

The accredited representative further contended that the July 
2000 examination did not involve a complete review of the 
records.  Specifically, it was argued that, when the VA 
examiner concluded in July 2000 that the veteran did not have 
PTSD, he was obligated to explicitly reconcile this 
conclusion with prior evidence of record which did list a 
diagnosis of PTSD and to explain the reasons for the change 
in diagnosis.  The Board notes, however, that the only other 
comprehensive VA examination, which occurred in January 1995, 
reached the same conclusion as the VA examiner in July 2000.  
Namely, both examinations contained insufficient 
symptomatology to render a diagnosis of PTSD under the 
relevant diagnostic criteria.  Therefore, there was never any 
change in diagnoses such as to require explicit commentary by 
the VA examiner.  While the hospitalization reports do 
indicate PTSD, there is no indication that any objective 
examination of the veteran was undertaken in connection with 
either period of hospitalization.  In summation, in each 
instance where the veteran was afforded a comprehensive 
examination, the examiners were unanimous in their findings 
that the veteran did not meet the criteria for PTSD and thus 
there are no inconsistent findings requiring further 
explanation by the VA examiner in July 2000. 

In summary, inasmuch as the veteran has no current diagnosis 
of PTSD, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); .
Accordingly, the veteran's claim of service connection for 
PTSD fails.  The benefit sought on appeal is denied.
 



ORDER

Service connection for PTSD is denied. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

